     Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 1 of 16
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 June 11, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

LISA FREDERICK, et al.,                          §
                                                 §
                       Plaintiffs,               §
                                                 §
v.                                               §          CIVIL ACTION NO. H-20-745
                                                 §
MERCEDES-BENZ USA, LLC, et al.,                  §
                                                 §
                       Defendants.               §

                               MEMORANDUM AND OPINION

       In late 2019, Arthur Frederick was injured while driving. He later died from his injuries.

Lisa Frederick, his widow, and other family members, individually and on behalf of Arthur

Frederick’s estate, sued Durga Acharya, the driver of another vehicle involved in the incident;

Mercedes-Benz USA, LLC; Group 1 Automotive; and TK Holdings, Inc. (Docket Entry No. 1-6).

The plaintiffs brought a state-law negligence claim against Durga Acharya, who they allege

“violently struck” Frederick’s car. (Id. at ¶¶ 13, 17). The plaintiffs brought products liability,

strict-products liability, and breach-of-warranty claims against the other defendants, on the theory

that Frederick’s car was defective because the air bags did not deploy, exacerbating his injuries.

(Id. at ¶¶ 18–31). Acharya and Group 1 Automotive are Texas citizens, but Mercedes-Benz USA

and TK Holdings are not.

       Mercedes-Benz timely removed on the basis of federal diversity jurisdiction, arguing that

Acharya, Group 1, and TK Holdings were improperly joined. (Docket Entry No. 1). The plaintiffs

moved to remand and to amend the complaint to add GPI TX-DMII, a Texas citizen and the

dealership that serviced Arthur Frederick’s car, and to amend their allegations against Acharya.

(Docket Entry Nos. 3, 4).
     Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 2 of 16



        Based on the complaint, the motions and responses, the arguments of counsel, the record,

and the applicable law, the court denies the plaintiffs’ motion to remand, (Docket Entry No. 3),

and denies the motion to amend, (Docket Entry No. 4). The improperly joined defendants are

dismissed, without prejudice. The reasons for these rulings are set out below.

I.      Background

        On October 26, 2019, Arthur Frederick was struck while driving his 2012 Mercedes C250

with an airbag system allegedly manufactured by TK Holdings, Inc. (Docket Entry No. 1-6 at

¶ 13). The plaintiffs allege that “[w]hile driving, [Arthur Frederick] was violently struck by

Defendant Acharya,” and that the airbags in Arthur Frederick’s vehicle failed to deploy. (Id.).

Arthur Frederick died from his injuries a few weeks later. (Id. at ¶ 16).

        The plaintiffs submitted the following diagram from the investigating officer’s crash

report, illustrating how the incident occurred:




(Id. at ¶ 14).

        In its notice of removal, Mercedes-Benz submitted the complete crash report, which

contradicts the plaintiffs’ narrative of the events leading to Arthur Frederick’s death. (See Docket




                                                  2
      Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 3 of 16



Entry No. 1-25). According to the crash report, Unit 1, a truck,1 struck the back of Unit 3, Arthur

Frederick’s vehicle, causing it to spin out into the far-left lane. (Docket Entry No. 9 at 20; see also

Docket Entry No. 1-25). Unit 1 then struck Unit 4, Acharya’s vehicle, pushing it into the right

side of the freeway. (Id.; see also Docket Entry No. 1-25). The diagram the plaintiffs submitted

comes from this crash report and demonstrates Mercedes-Benz’s account. (Id.; see also Docket

Entry No. 1-25). The diagram and the crash report do not show a causal connection between

Acharya’s vehicle and the crash.

       Lisa Frederick, Arthur’s widow, and several other family members brought a negligence

suit on behalf of Arthur’s estate in state court against Acharya, a Texas citizen. (Docket Entry No.

1-5). The plaintiffs amended the petition to include products-liability claims against Mercedes-

Benz USA, LLC, Group 1 Automotive, and TK Holdings. (Docket Entry No. 1-6 at ¶¶ 10–12).

       Mercedes-Benz USA, LLC is a Delaware corporation with a principal place of business in

Georgia. (Docket Entry No. 1 at 4). Group 1 Automotive is a Texas corporation. (Docket Entry

No. 1-6 at ¶ 11). The plaintiffs did not allege citizenship for TK Holdings, but Mercedes-Benz

alleges that TK is a Delaware corporation with its principal place of business in Michigan. (Docket

Entry No. 1 at 11–12).

II.    The Legal Standard

       A.        Improper Joinder

       In general, a defendant may remove to federal court “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction.” 28 U.S.C.

§ 1441(a). “To remove a case based on diversity, the diverse defendant must demonstrate that all

of the prerequisites of diversity jurisdiction contained in 28 U.S.C. § 1332 are satisfied.”



       1
           Unit 2 was the trailer hauled by the truck. (See Docket Entry No. 1-25).

                                                     3
     Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 4 of 16



Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2004) (en banc). “A case may be

removed pursuant to 28 U.S.C. § 1332 if there is complete diversity of citizenship and the amount

in controversy is greater than $75,000 exclusive of interests and costs.” Allen v. Walmart Stores,

L.L.C., 907 F.3d 170, 183 (5th Cir. 2018).

       “[A] district court is prohibited by statute from exercising jurisdiction over a suit in which

any party, by assignment or otherwise, has been improperly or collusively joined.” Smallwood,

385 F.3d at 572 (emphasis omitted) (citing 28 U.S.C. § 1359). Improper joinder can be established

by showing the “inability of the plaintiff to establish a cause of action against the non-diverse party

in state court.” Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003). The issue is “whether the

defendant has demonstrated that there is no possibility of recovery by the plaintiff against an in-

state defendant, which stated differently means that there is no reasonable basis for the district

court to predict that the plaintiff might be able to recover against an in-state defendant.”

Smallwood, 385 F.3d at 573. The court “must resolve all ambiguities of state law in favor of the

non-removing party.” Ross v. Citifinancial, Inc., 344 F.3d 458, 463 (5th Cir. 2003) (citing Travis,

326 F.3d at 649). “The burden of persuasion on those who claim improper joinder is a heavy one.”

Davidson v. Georgia-Pacific, L.L.C., 819 F.3d 758, 765 (5th Cir. 2016) (alteration omitted)

(quoting Travis, 326 F.3d at 649).

       A “court may conduct a Rule 12(b)(6)-type analysis, looking initially at the allegations of

the complaint to determine whether the complaint states a claim under state law against the in-

state defendant.” Smallwood, 385 F.3d at 573. In most cases, “if a plaintiff can survive a Rule

12(b)(6) challenge, there is no improper joinder.” Id. A court may find that in some cases,

“hopefully few in number, . . . a plaintiff has stated a claim, but has misstated or omitted discrete




                                                  4
     Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 5 of 16



facts that would determine the propriety of joinder.” Id. “In such cases, the district court may, in

its discretion, pierce the pleadings and conduct a summary inquiry.” Id.

       B.      Leave to Amend

       Federal Rule of Civil Procedure 15(a) allows a party to amend his or her pleading once

without seeking leave of court or the consent of the adverse party at any time before a responsive

pleading is served. FED. R. CIV. P. 15(a). After a responsive pleading is served, a party may amend

only by “leave of court or by written consent of the adverse party.” Id.

       Although leave to amend pleadings is freely given when justice requires, leave to amend

“is not automatic.” Moore v. Manns, 732 F.3d 454, 456 (5th Cir. 2013). “If after removal the

plaintiff seeks to join additional defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and remand the action to the State court.”

28 U.S.C. § 1447(e). When a party seeks to add a nondiverse party, the court should scrutinize

the amendment “more closely than an ordinary amendment.” Moore, 732 F.3d at 456 (quoting

Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987)).

       To determine whether to permit a nondiverse party’s joinder after removal, the court must

balance the equities using four factors: (1) the extent to which the purpose of the amendment is to

defeat federal jurisdiction; (2) whether the plaintiff has been dilatory in asking for amendment; (3)

whether the plaintiff will be significantly injured if the amendment is not allowed; and (4) other

equitable factors. Hensgens, 833 F.2d at 1182.

       Granting the plaintiffs’ motion for leave to amend would destroy diversity and this court’s

subject-matter jurisdiction. The Hensgens factors apply.




                                                  5
       Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 6 of 16



III.    Analysis

        A.      The Motion to Remand

        The plaintiffs argue that the court lacks diversity jurisdiction because Mercedes-Benz’s

removal violates the forum-defendant rule and Mercedes-Benz failed to obtain the consent of all

defendants before removing the case.2 (Docket Entry No. 3 at 8). Mercedes-Benz responds that

because the in-state defendants were improperly joined, diversity jurisdiction exists. (Docket

Entry No. 9 at 5–6). As required under Smallwood, the court will examine whether the defendant

has demonstrated that there is no reasonable possibility of recovery by the plaintiffs against each

in-state defendant. See Smallwood, 385 F.3d at 573.

                1.      Durga Acharya

        The plaintiffs brought a negligence claim against Durga Acharya, the driver of one of the

vehicles involved in the crash that caused Arthur Frederick’s death. (See Docket Entry No. 1-5).

The only allegation about Acharya’s involvement in the crash is that he “violently struck” Arthur

Frederick’s vehicle. (Docket Entry No. 1-6 at ¶ 13). Because Mercedes-Benz argues that the

plaintiffs have misstated the facts, the court may “pierce the pleadings.” The crash report attached

to the removal notice makes clear that Acharya’s vehicle, “Unit 4,” did not strike Arthur

Frederick’s vehicle, “Unit 3,” but was instead ahead of Arthur Frederick’s vehicle. (See Docket

Entry No. 9 at 20; see also Docket Entry No. 1-25). The report describes how the “Unit 1” truck

struck Arthur Frederick’s vehicle, which spun out to the left lane. (Id.). The truck kept going and

hit the rear of Acharya’s vehicle. (Id.). There is no indication that Acharya struck or was struck

by Arthur Frederick’s vehicle or otherwise contributed to cause his injuries or death. (Id.).




        2
          This issue turns on the improper joinder analysis because if the other defendants were improperly
joined then Mercedes-Benz did not need their consent.

                                                    6
     Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 7 of 16



       The plaintiffs dispute the accuracy of the crash report, arguing that “a police report, written

by someone who was not a witness to the incident and is not an accident reconstructionist, does

not support [Mercedes-Benz]’s contention that Acharya was fraudulently joined.” (Docket Entry

No. 3 at 12). But the plaintiffs rely on the crash report in detail in their pleadings, going so far as

to include an image of the crash from the report. (See Docket Entry No. 1-6 at ¶ 14). That image,

however, shows that Acharya was in front of, and did not strike, Arthur Frederick’s vehicle.

       Mercedes-Benz notes that the plaintiffs have dropped the claim that Acharya struck Arthur

Frederick’s vehicle from their first amended complaint, replacing it with an allegation that

“Acharya failed to pay attention to his surroundings and failed to control his vehicle’s speed in

contributing to cause the collision.” (Docket Entry No. 4-1 at ¶ 16). The court cannot consider

the allegations in the proposed amended complaint to determine whether federal jurisdiction exists

because “[t]he relevant time for determining jurisdiction remains removal, and the relevant

pleadings are those in place at the time of removal.” Berry v. ADT Sec. Servs., Inc., 393 F. Supp.

3d 548, 554 (S.D. Tex. 2019) (quoting DTND Sierra Inv., LLC v. Bank of New York Mellon Trust

Co., No. 12-CV-1014, 2013 WL 432923, at *5 (W.D. Tex. Feb. 4, 2013)). “Post-removal filings

may be considered only to the extent they amplify or clarify facts alleged in the state-court

complaint, with new claims or theories of recovery disregarded.” Id. (quoting Scott Hengemuhle

and Ty Prop., LLC v. Acceptance Indem. Ins. Co., No. 4:17-CV-409, 2017 WL 3908934, at *2

(E.D. Tex. Aug. 17, 2017)). Here, the proposed amended complaint alleges new facts and theories

for the negligence claim, which were not pleaded at the time of removal. Even if the court

considered the proposed amendment, it shows that the plaintiffs acknowledge the fact that

Acharya’s vehicle did not cause the accident by hitting Arthur Frederick’s vehicle in the collision

that allegedly should have triggered the airbags.



                                                    7
     Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 8 of 16



       Because Mercedes-Benz has demonstrated that the plaintiffs have no reasonable possibility

of recovery from Acharya on the negligence claim, he was improperly joined. The claims against

him are dismissed, without prejudice. See Int’l Energy Ventures Mgmt., L.L.C. v. United Energy

Grp., 818 F.3d 193, 209 (5th Cir. 2016) (“When, as here, a court determines that a nondiverse

party has been improperly joined to defeat diversity, that party must be dismissed without

prejudice. If subject matter jurisdiction is based on diversity, a court never has jurisdiction over a

nondiverse party.”) (emphasis in original).

               2.      Group 1

       The plaintiffs allege that Group 1, doing business as “Mercedes-Benz of Clear Lake,”

“manufactured, designed, distributed and/or sold the vehicle and its component parts that injured

Plaintiffs,” and that Group 1 is responsible for “the sale of thousands of vehicles in” Harris County.

(Docket Entry No. 1-6 at ¶¶ 11, 18). Mercedes-Benz argues that Group 1 is improperly joined

because the plaintiffs did not plead an exception to the rule governing products-liability claims

against sellers. (Docket Entry No. 9 at 15).

       Texas law defines a products-liability claim as:

       any action against a manufacturer or seller for recovery of damages arising out of
       personal injury, death, or property damage allegedly caused by a defective product
       whether the action is based in strict tort liability, strict products liability, negligence,
       misrepresentation, breach of express or implied warranty, or any other theory or
       combination of theories.

TEX. CIV. PRAC. & REM. CODE § 82.001(2). Under § 82.003, a “seller that did not manufacture a

product is not liable for harm caused to the claimant by that product unless the claimant proves”

one of the following exceptions:

       (1) that the seller participated in the design of the product;

       (2) that the seller altered or modified the product and the claimant's harm resulted
       from that alteration or modification;

                                                    8
     Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 9 of 16




       (3) that the seller installed the product, or had the product installed, on another
       product and the claimant's harm resulted from the product's installation onto the
       assembled product;

       (4) that:
               (A) the seller exercised substantial control over the content of a warning or
               instruction that accompanied the product;
               (B) the warning or instruction was inadequate; and
               (C) the claimant's harm resulted from the inadequacy of the warning or
               instruction;

       (5) that:
               (A) the seller made an express factual representation about the aspect of the
               product;
               (B) the representation was incorrect;
               (C) the claimant relied on the representation in obtaining or using the
               product; and
               (D) if the aspect of the product had been as represented, the claimant would
               not have been harmed by the product or would not have suffered the same
               degree of harm;

       (6) that:
               (A) the seller actually knew of a defect to the product at the same time the
               seller supplied the product; and
               (B) the claimant's harm resulted from the defect; or

       (7) that the manufacturer of the product is:
               (A) insolvent; or
               (B) not subject to the jurisdiction of the court.

“The plaintiffs’ pleadings need not specifically cite to any of the seven exceptions . . . ; so long as

the plaintiffs fairly state a claim that falls within any one or more of the exceptions, remand is

appropriate.” Evans v. Kawaski Motors Corp., USA, No. CIV.A. H-15-659, 2015 WL 4434073,

at *3 (S.D. Tex. July 17, 2015) (citation and alterations omitted).

       The plaintiffs neither claim a statutory exception nor respond to this argument in their

written brief. At oral argument, the plaintiffs claimed that the pleadings allege that Group 1 had

knowledge of the defect, but the complaint does not identify what defect Group 1 allegedly knew

about. Instead, the complaint relies on boilerplate language to state their products-liability claims.

                                                  9
    Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 10 of 16



       Even if the plaintiffs had adequately pleaded a statutory exception for seller liability,

Mercedes-Benz argues that Group 1 was improperly joined because “a summary inquiry shows

that [Group 1] was not involved with the Subject Vehicle.” (Docket Entry No. 9 at 17–18).

Mercedes-Benz includes an affidavit from Group 1’s senior counsel stating that Group 1 does not

conduct business under the name “Mercedes-Benz of Clear Lake” and is instead a “holding

company that owns other companies which in turn operate automobile dealerships.” (Id. at 18).

Mercedes-Benz submits evidence that one of the companies owned by Group 1 is GPI TX-DMII,

Inc., which operates as “Mercedes-Benz of Clear Lake,” and serviced Arthur Frederick’s vehicle.

(Id.; Docket Entry No. 1-23).

       The plaintiffs argue that Group 1’s website states that it operates automotive dealerships

and provides services to customers. (Docket Entry No. 3 at 14–15). The plaintiffs allege that these

activities are inconsistent with those of a holding company. (Id.). Mercedes-Benz responds that

the website statements are taken out of context, and “are plainly on behalf of the various dealership

entities that Group 1 holds.” (Docket Entry No. 9 at 18–19). Mercedes-Benz argues that if the

plaintiffs had looked at Group 1’s S.E.C. filings, available on the website, they would have seen

that GPI is listed as doing business as “Mercedes-Benz of Clear Lake,” not Group 1. (Id. at 19).

Mercedes-Benz also notes that the Texas Secretary of State records show that “Mercedes-Benz of

Clear Lake” is the assumed name of GPI. (Id.).

       The plaintiffs do not controvert the evidence Mercedes-Benz submitted or argue that Group

1 actually serviced Arthur Frederick’s vehicle. Instead they argue that Group 1’s website supports

their belief that Group 1 could have serviced Arthur Frederick’s vehicle. The uncontested evidence

demonstrates that the plaintiffs have no reasonable possibility of recovery on their products-




                                                 10
    Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 11 of 16



liability claims against Group 1. The court finds that Group 1 was improperly joined; the claims

against it are dismissed, without prejudice.

               3.      TK Holdings

       The plaintiffs do not allege TK Holdings’s citizenship in their petition. (See Docket Entry

No. 1-6). In its notice of removal, Mercedes-Benz argues that TK Holdings is a Delaware

corporation with its principal place of business in Michigan. (Docket Entry No. 1 at 11–12). Even

though TK is a diverse party, Mercedes-Benz would have needed TK’s consent to remove if it was

a properly joined party. See 28 U.S.C. § 1446(b)(2)(A) (“all defendants who have been properly

joined and served must join in or consent to the removal of the action”).

       Mercedes-Benz demonstrates that TK is improperly joined because it filed for bankruptcy

and the automatic stay prohibits future suits. (Docket Entry No. 1 at 12). The plaintiffs do not

argue that TK was properly joined or controvert Mercedes-Benz’s evidence. The court finds that

TK was improperly joined, and the claims against it are dismissed, without prejudice.

       B.      The Motion for Leave to Amend

       The plaintiffs moved to amend their complaint to add GPI TX-SMII, Inc., a Texas

corporation doing business as “Mercedes-Benz of Clear Lake” and the entity that serviced Arthur

Frederick’s car. (Docket Entry No. 4). They do not drop their claims against Group 1 or change

their allegation that Group 1 is doing business as “Mercedes-Benz of Clear Lake.” (Docket Entry

No. 4-1).

       If the plaintiffs are allowed to amend, the presence of GPI would destroy diversity. The

Hensgens-factor analysis follows.




                                                11
    Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 12 of 16



               1.      The Extent to Which the Purpose of the Amendment is to Defeat
                       Federal Jurisdiction

       Courts analyzing the first Hensgens factor consider whether the plaintiff knew or should

have known the identity of the nondiverse defendant when the state-court complaint was filed.

Berry v. Wal-Mart Stores Texas, LLC, No. CV H-18-4619, 2019 WL 1407212, at *2 (S.D. Tex.

Mar. 28, 2019).

       The plaintiffs claim that their principal purpose is not to defeat federal jurisdiction, but to

bring a valid cause of action against GPI. (Docket Entry No. 4 at 5). Mercedes-Benz responds

that the plaintiffs should have known GPI’s identity when they filed suit and that their attempt to

amend so soon after removal indicates that their purpose is to defeat federal jurisdiction. (Docket

Entry No. 10 at 11–12).

       The plaintiffs clearly identified “Mercedes-Benz of Clear Lake” as a party, but named the

wrong company as operating under that assumed name.              As Mercedes-Benz demonstrates,

information about the entity behind “Mercedes-Benz of Clear Lake” is available from the Texas

Secretary of State and on Group 1’s website. (See Docket Entry No. 10 at 13–15). The plaintiffs

should have known to add GPI to their pleadings. The first factor weighs against granting leave

to amend.

               2.      Whether the Plaintiffs Have Been Dilatory in Asking for Amendment

       The plaintiffs argue that they were not dilatory in moving to amend because they learned

of GPI’s potential involvement when Mercedes-Benz removed the case on March 2, 2020.

(Docket Entry No. 4 at 6). Mercedes-Benz responds that the standard is based on when the

plaintiffs sought leave to amend in relation to the filing, not the removal, date. (Docket Entry No.

10 at 20).




                                                 12
    Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 13 of 16



       “Although courts generally find that a plaintiff ‘is not dilatory in seeking to amend a

complaint when no trial or pretrial dates were scheduled and no significant activity beyond the

pleading stage has occurred,’ the analysis is different when the proposed amendment is to add

nondiverse defendants shortly after removal based on federal diversity jurisdiction.” Multi-Shot,

LLC v. B&T Rentals, Inc., H-09-3283, 2010 WL 376373, at * 9 (S.D. Tex. Jan. 26, 2010) (quoting

Smith v. Robin Am., Inc., No. 08-3565, 2009 WL 2485589, at *6 (S.D. Tex. Aug. 7, 2009)). “In

such a circumstance, ‘[a] delay of two months after the filing of the original complaint or almost

thirty days after the notice of removal has been found dilatory.’” Id. (quoting Irigoyen v. State

Farm Lloyds, No. 03-0324, 2004 WL 398553, at *4 (S.D. Tex. Jan. 5, 2004)).

       In Duhaly v. Cincinnati Ins. Co., No. CV H-18-4158, 2019 WL 2075911, at *2 (S.D. Tex.

May 10, 2019), this court denied a plaintiff’s motion for leave to amend when he moved “nearly

six months after he filed his original petition and five months after [removal].” As explained in

that opinion, courts have found even shorter periods dilatory. See Wells v. Chesapeake Energy

Corp., No. H-15-1856, 2016 WL 1182247, at *3 (S.D. Tex. Mar. 28, 2016) (a three-month delay

after filing the original petition was dilatory); W&L Ventures, Inc. v. East West Bank, No. H-13-

00754, 2014 WL 1248151, at *3 (S.D. Tex. Mar. 26, 2014) (a motion filed just over a month after

the petition was filed and three days after it was removed was a neutral factor).

       In this case, the plaintiffs filed their motion for leave to amend over four months after filing

their original petition and 31 days after removal. (Docket Entry No. 10 at 21). This factor weighs

against granting leave to amend.

               3.       Whether the Plaintiffs Will be Significantly Injured if the Amendment
                       is not Allowed

       Courts analyzing the third Hensgens factor look to whether (i) the already named diverse

defendant would be unable to satisfy a future judgment; and (ii) the possibility of a separate state

                                                 13
    Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 14 of 16



court proceeding weighs against denying the proposed amendment. Agyei v. Endurance Power

Prods., 198 F. Supp. 3d 764, 777 (S.D. Tex. 2016).

       The plaintiffs argue that if the court denies their motion, they “will be forced to prosecute

a second action against GPI in state court.” (Docket Entry No. 4 at 7). The plaintiffs also argue

that GPI “will almost certainly designate [Mercedes-Benz] and Acharya as responsible third

parties” and plaintiffs “will then be forced to join them as defendants in the state court action.”

(Id. at 8). Mercedes-Benz responds that the plaintiffs are not compelled to file a second lawsuit

against GPI because no evidence shows that GPI is a necessary party under Rule 19. (Docket

Entry No. 10 at 22–23). Mercedes-Benz points out that the plaintiffs have not shown any problem

with Mercedes-Benz’s ability to satisfy a future judgment. (Id. at 22). There is no indication that

Mercedes-Benz cannot satisfy a judgment in this case.

       Texas law provides that a responsible third-party may be designated, but need not be joined

in the case. See Berry, 2019 WL 1407212, at *4; Werner v. KPMG LLP, 415 F.Supp.2d 688, 702–

03 (S.D. Tex. 2006); Armstrong v. Nat’l Shipping Co. of Saudi Arabia, No. H-15-868, 2017 WL

2156358, at *1 (S.D. Tex. May 17, 2017) (in a diversity case, federal rules apply to decide how

third parties may be formally joined and become parties to the lawsuit, and § 33.004 does not

require formal joinder) (citation omitted); Apamibloa v. City of Hous., No. H-15-2566, 2016 WL

1567617, at *6 (S.D. Tex. Mar. 21, 2016) (denying motion for leave to add a nondiverse party

although the defendant may have intended to join him as a responsible third party); Golden v. Gen.

Motors LLC, No. 17-CV-606-RP, 2017 WL 5633465, at*3 (W.D. Tex. Nov. 22, 2017) (same).

       The plaintiffs may pursue GPI in state court, “result[ing] in parallel judicial proceedings.”

See Agyei, 198 F. Supp. 3d at 777. Mercedes-Benz cites Arthur v. Stern, in which this court held

that “[h]aving to litigate these separate claims in separate proceedings, one state and one federal,



                                                14
    Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 15 of 16



is not a significant injury under Hensgens.” No. CIV.A. H-07-3742, 2008 WL 2620116, at *6

(S.D. Tex. June 26, 2008). In Arthur, the claims against the proposed defendants related to separate

actions and were severable. Id. (“The claims in the present complaint arise from the broadcast of

the Entertainment Tonight interview with Marshall. The claims against the proposed additional

defendants arise from statements made in internet postings months later.”). In their proposed

amended complaint, the plaintiffs similarly assert a negligence cause of action against Group 1

and GPI, separate from the product-liability claims against Mercedes-Benz. (Docket Entry No. 4-

1 at ¶ 39). As in Arthur, the claims could proceed separately with little by way of judicial

inefficiency. This factor weighs against granting leave to amend.

               4.      Other Equitable Factors

       The fourth factor involves a consideration of other equitable factors, including whether

granting leave to amend would deprive a defendant of a properly invoked federal forum and

whether denying leave to amend would result in parallel state-court proceedings. Berry, 2019 WL

1407212, at *4. The plaintiffs point toward their concerns over parallel litigation, citing Watson

v. Law Enf’t All. of Am., Inc., 451 F. Supp. 2d 870, 874 (W.D. Tex. 2006), in which the court held

that “allowing a single fact finder to determine Plaintiffs’ common claims against [the defendants]

is not only more efficient but also in the interest of justice.” Mercedes-Benz points out that this

argument is the same one the plaintiffs raised in support of the third Hensgens factor. (Docket

Entry No. 10 at 23). Mercedes-Benz argues that it will be denied its properly invoked federal

forum if leave to amend is granted. (Id.).

       The court finds that Mercedes-Benz properly invoked this federal forum because of the

improper joinder of the nondiverse defendants. While denying leave to amend could result in




                                                15
      Case 4:20-cv-00745 Document 20 Filed on 06/11/20 in TXSD Page 16 of 16



parallel state-court proceedings for the plaintiffs, the court does not find that this risk outweighs

the denial of the federal forum. This factor weighs against granting leave to amend.

IV.     Conclusion

        Because the court finds that the nondiverse defendants were improperly joined and that the

Hensgens factors weigh against granting leave to amend, the plaintiffs’ motion to remand, (Docket

Entry No. 3), and motion for leave to amend, (Docket Entry No. 4), are denied. The claims against

Acharya, Group 1, and TK Holdings are dismissed, without prejudice.

               SIGNED on June 11, 2020, at Houston, Texas.


                                              ______________________________________
                                                                 Lee H. Rosenthal
                                                          Chief United States District Judge




                                                 16
